Case 1:20-cv-02875-LDH-PK Document 7 Filed 07/01/20 Page 1 of 6 PageID #: 34




UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


NOVAGOLD RESOURCES, INC.,
                                                                  CIVIL ACTION
                       Plaintiff,
v.                                                                  ECF CASE

                                                         Case No.: 1:20-cv-02875 (LDH)(PK)
J CAPITAL RESEARCH USA, LLC,
                                                                 MOTION FOR
                       Defendant.
                                                            PRO HAC VICE ADMISSION



       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern District of New York, Jonathan B. Rubenstein hereby moves this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Plaintiff NOVAGOLD Resources

Inc. (“NOVAGOLD” or “Plaintiff”) in the above-captioned action.

       I am a member in good standing of the Bar of the State of Texas, there are no pending

disciplinary proceedings against me in any state or federal court, I have never been convicted of

a felony, and I have never been censured, suspended, disbarred or denied admission or

readmission by any court. I have attached hereto the required affirmation pursuant to Local Rule

1.3, I have requested Pro Hac Vice electronic filing privileges through the PACER website, and I

have paid all required fees.
Case 1:20-cv-02875-LDH-PK Document 7 Filed 07/01/20 Page 2 of 6 PageID #: 35




Dated: July 1, 2020                Respectfully submitted,

                                   BAKER BOTTS L.L.P.


                               By: /s/ Jonathan B. Rubenstein
                                    Jonathan B. Rubenstein
                                    2001 Ross Avenue, Suite 900
                                    Dallas, Texas 75201
                                    Tel.: (214) 953-6500
                                    Fax: (214) 953-6503
                                    jonathan.rubenstein@bakerbotts.com

                                   Counsel for Plaintiff NOVAGOLD Resources Inc.
Case 1:20-cv-02875-LDH-PK Document 7 Filed 07/01/20 Page 3 of 6 PageID #: 36




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of July 2020, true and correct copies of the MOTION

FOR PRO HAC VICE ADMISSION, AFFIIRMATION OF JONATHAN B. RUBENSTEIN,

and [PROPOSED] ORDER GRANTING MOTION FOR PRO HAC VICE ADMISSION were

filed with the Clerk of the Court, Eastern District of New York, and will be sent via email and

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).



                                                              /s/ Jonathan B. Rubenstein
                                                              Jonathan B. Rubenstein
Case 1:20-cv-02875-LDH-PK Document 7 Filed 07/01/20 Page 4 of 6 PageID #: 37




UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


NOVAGOLD RESOURCES, INC.,
                                                                     CIVIL ACTION
                        Plaintiff,
v.                                                                      ECF CASE

                                                           Case No.: 1:20-cv-02875 (LDH)(PK)
J CAPITAL RESEARCH USA, LLC,

                        Defendant.


              AFFIRMATION OF JONATHAN B. RUBENSTEIN IN SUPPORT OF
                      MOTION FOR ADMISSION PRO HAC VICE

         JONATHAN B. RUBENSTEIN, being sworn, hereby deposes and affirms as follows:

         1.      I am a partner at the law firm of Baker Botts L.L.P., located in Dallas, Texas.

         2.      I submit this affirmation in support of Plaintiff NOVAGOLD Resources Inc.’s

(“Plaintiff”) Motion for Pro Hac Vice Admission in the above captioned matter.

         3.      As shown in the Certificate of Good Standing annexed hereto, I am a member in

good standing of the Bar of the State of Texas.

         4.      There are no pending disciplinary proceedings against me in any State or Federal

Court.

         5.      I have not been convicted of a felony.

         6.      I have not been censured, suspended, disbarred or denied admission or

readmission by any court.
Case 1:20-cv-02875-LDH-PK Document 7 Filed 07/01/20 Page 5 of 6 PageID #: 38




        7.      I respectfully request to be permitted to appear as counsel and advocate pro hac

vice in this one case for Plaintiff.




Dated: July 1, 2020                                          /s/ Jonathan B. Rubenstein
                                                             Jonathan B. Rubenstein
  Case 1:20-cv-02875-LDH-PK Document 7 Filed 07/01/20 Page 6 of 6 PageID #: 39




                              The Supreme Court of Texas
                                                         AUSTIN
                                                   CLERK'S OFFICE




            I, BLAKE HAWTHORNE, Clerk of the Supreme Court of Texas, certify that the
    records of this office show that

                                               Jonathan Rubenstein

    was duly admitted and licensed as an attorney and counselor at law by the Supreme

    Court of Texas on the 6th day of November, 2002.

            I further certify that the records of this office show that, as of this date



                                               Jonathan Rubenstein



    is presently enrolled with the State Bar of Texas as an active member in good standing.


                                                    IN TESTIMONY WHEREOF witness my signature

                                                                   and the seal of the Supreme Court of

                                                                   Texas at the City of Austin, this, the

                                                                   24th day of June, 2020.

                                                                   BLAKE HAWTHORNE, Clerk



                                                                   Clerk, Supreme Court of Texas
    No. 6904C.1




This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.
